932 F.2d 968
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Margaret T. JOHNSON, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 90-6291.
United States Court of Appeals, Sixth Circuit.
May 13, 1991.

Before KEITH and BOGGS, Circuit Judges, and WELLFORD, Senior Circuit Judge.

ORDER

1
Margaret Johnson appeals the district court's decision affirming the Secretary's denial of her application for social security supplemental security income benefits.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and the record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).  In addition, counsel for all parties have waived oral argument in this case.


2
Johnson filed an application for social security supplemental security income benefits alleging a disability due to multiple impairments.  An administrative law judge (ALJ) found Johnson not disabled.  After filing a request for review, the Appeals Council vacated the ALJ's decision and remanded for further proceedings.


3
A supplemental hearing was held and the same ALJ denied Johnson benefits after finding she had the residual functional capacity to perform a full range of sedentary work and a limited range of light, noncomplex, repetitive work.  Using the medical-vocational guidelines set out in 20 C.F.R. Part 404, Subpart P, Appendix 2 as a framework for decisionmaking, and relying on the testimony of a vocational expert, the ALJ found a significant number of jobs in the regional and national economy existed that Johnson could perform.  The Appeals Council denied Johnson's request for review.


4
Johnson then filed a complaint seeking judicial review of the Secretary's decision.  The district court found there was substantial evidence to support the Secretary's decision and granted the Secretary's motion for summary judgment.  Johnson has filed a timely appeal, arguing the Secretary's decision is not supported by substantial evidence, taking issue with the ALJ's analysis at the second, third and fifth steps of the sequential evaluation outlined in 20 C.F.R. Sec. 416.920 (1990).


5
Upon review, we find there is substantial evidence to support the Secretary's decision.    Brainard v. Secretary of Health and Human Services, 889 F.2d 679, 681 (6th Cir.1989) (per curiam).


6
Accordingly, we affirm the district court's judgment for the reasons set forth in the court's memorandum opinion and order filed on September 12, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.

WELLFORD, Senior Circuit Judge, concurring:

7
I would note particularly that a number of the claimant's problems relate to her obesity.  The ALJ in this case properly noted that Dr. Chin advised Johnson to lose weight and Dr. Fritzhand also suggested that weight loss would greatly reduce her limitations.  As noted by the district court, plaintiff's pain was related to her obesity and medical advice was for her to lose weight to "alleviate some of her symptoms."    Mrs. Johnson testified that she was on "no special diet" and was not losing weight at the time of her hearing.


8
Dr. Trotter also noted that Johnson smoked one or two packs of cigarettes and had done so for many years.